SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

630
CA 09-02487
PRESENT: CENTRA, J.P., FAHEY, PERADOTTO, LINDLEY, AND SCONIERS, JJ.


CYNTHIA THORPE, AS PARENT AND NATURAL GUARDIAN
IN HER REPRESENTATIVE CAPACITY ONLY, OF ALYSSA
THORPE, AN INFANT, PLAINTIFF-RESPONDENT,

                      V                                             ORDER

GEORGE JAMES CHAPELSKY, JUDY ANN CHAPELSKY,
DEFENDANTS-APPELLANTS,
ET AL., DEFENDANTS.


HANCOCK & ESTABROOK, LLP, SYRACUSE (ALAN J. PIERCE OF COUNSEL), FOR
DEFENDANTS-APPELLANTS.

O’CONNELL AND ARONOWITZ, ALBANY (MARK G. RICHTER OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Seneca County (Dennis
F. Bender, A.J.), entered November 23, 2009 in a personal injury
action. The order denied the motion of defendants George James
Chapelsky and Judy Ann Chapelsky for summary judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    April 29, 2011                       Patricia L. Morgan
                                                 Clerk of the Court